                      UNITED STATES DISTRICT COURT

                           DISTRICT OF HAWAII


RUBY RICHARDSON,                       CIV. NO. 18-00340 LEK-RLP

                   Plaintiff,

        vs.

HILTON RESORTS CORPORATION,

                   Defendant.


        ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT’S
         MOTION TO DISMISS COUNT V (HOSTILE WORK ENVIRONMENT)

              Before the Court is Defendant Hilton Resort

Corporation’s (“Defendant” or “Hilton”) Motion to Dismiss

Count V (Hostile Work Environment) (“Motion”), filed on

December 6, 2018.     [Dkt. no. 23.]   Plaintiff Ruby Richardson

(“Plaintiff”) filed her memorandum in opposition on January 18,

2019, and Defendant filed its reply on January 25, 2019.      [Dkt.

nos. 28, 29.]     This matter came on for hearing on February 8,

2019.    Defendant’s Motion is hereby granted in part and denied

in part in that dismissal of Count V is granted without

prejudice and with leave to amend, and denied in all other

respects for the reasons set forth below.

                                BACKGROUND

              Plaintiff filed this action on September 10, 2018,

alleging, inter alia, a hostile work environment claim
(“Count V”) pursuant to Title VII of the Civil Rights Act of

1964, as amended (“Title VII”), and the Age Discrimination in

Employment Act of 1967 (“ADEA”).        [Complaint (dkt. no. 1) at

¶ 40.]    The facts relevant to the instant Motion are alleged in

the Complaint as follows:

            Plaintiff was employed by Defendant as a Sales Manager

starting in 2005.   [Id. at ¶ 7.]       Between October 2014 and

November 2017, Plaintiff’s younger, male co-workers verbally and

demonstrably harassed her “on a continual basis.”       [Id. at ¶ 8.]

She describes three incidents in detail: 1) a younger, male co-

worker placed a roll of toilet paper with her name written on it

on her desk; [id.;] 2) a note was written to her that read “‘do

not steal my penis’”; [id.;] and 3) a co-worker, Josh Kannel,

stood above her on a staircase, called for her to look up at

him, gathered mucous in his mouth, and acted as if he was going

to spit on her, [id. at ¶ 11].

            From 2014 to 2017, Plaintiff presented numerous verbal

and written complaints to various managers and supervisors at

Hilton.   She was also forced to take medical leave in April and

July of 2017, allegedly due to the stress caused by the

harassment.   [Id. at ¶¶ 12-13.]

            On November 1, 2017, Plaintiff resigned from Hilton.

She was sixty-three years old at the time.       [Id. at ¶ 4.]     On

November 11, 2017, she filed a Charge of Discrimination

                                    2
(“Charge”) with the Equal Employment Opportunity Commission

(“EEOC”).   The EEOC issued a Dismissal and Notice of Rights on

June 15, 2018.   [Id. at ¶ 6.]

            The instant Motion seeks dismissal of Count V, with

prejudice, pursuant to Fed. R. Civ. P. 12(b)(6).   Defendant

argues: 1) the conduct alleged in the Complaint does not

constitute a hostile work environment under either Title VII or

the ADEA; and 2) none of the alleged acts occurred within the

statute of limitations.

                             DISCUSSION

I.   Consideration of Materials Beyond the Pleadings

            As a preliminary matter, the Court addresses the

proper scope of its consideration of the Motion.   Plaintiff and

Defendant have attached a number of extrinsic documents to their

memoranda regarding the instant Motion.   As a general rule, this

Court’s scope of review in considering a Rule 12(b)(6) motion to

dismiss is limited to the allegations in the complaint.    See

Khoja v. Orexigen Therapeutics, Inc., 899 F.3d 988, 998 (9th

Cir. 2018), cert. petition docketed, No. 18-1010 (Feb. 4, 2019).

If the district court considers materials beyond the pleadings,

“the 12(b)(6) motion converts into a motion for summary judgment

under [Fed. R. Civ. P.] 56,” and “both parties must have the

opportunity ‘to present all the material that is pertinent to

the motion.’”    Id. (quoting Fed. R. Civ. P. 12(d)).   However, a

                                  3
district court can consider materials beyond the pleadings

without converting the motion to dismiss into a motion for

summary judgment if either the incorporation by reference

doctrine or Fed. R. Evid. 201 judicial notice applies.   Id.

     A.   The Charge

          Defendant submitted a copy of the Charge with the

Motion, [Motion, Decl. of Andrew L. Pepper, Exh. A,] and argues

this Court can consider the Charge because both the

incorporation-by-reference doctrine and judicial notice apply.

          [I]ncorporation-by-reference is a judicially
          created doctrine that treats certain documents as
          though they are part of the complaint itself.
          The doctrine prevents plaintiffs from selecting
          only portions of documents that support their
          claims, while omitting portions of those very
          documents that weaken – or doom – their claims.
          Parrino v. FHP, Inc., 146 F.3d 699, 706 (9th Cir.
          1998), superseded by statute on other grounds as
          recognized in Abrego Abrego v. Dow Chem. Co., 443
          F.3d 676, 681–82 (9th Cir. 2006) (observing “the
          policy concern underlying the rule: Preventing
          plaintiffs from surviving a Rule 12(b)(6) motion
          by deliberately omitting references to documents
          upon which their claims are based”).

               Although the doctrine is straightforward in
          its purpose, it is not always easy to apply. In
          Ritchie, we said that a defendant may seek to
          incorporate a document into the complaint “if the
          plaintiff refers extensively to the document or
          the document forms the basis of the plaintiff’s
          claim.” [United States v.] Ritchie, 342 F.3d
          [903,] 907 [(9th. Cir. 2003)]. . . .

Khoja, 899 F.3d at 1002 (emphasis added).   Plaintiff does not

appear to dispute Defendant’s position — that the Charge is


                                4
incorporated by reference in the Complaint — having also

attached a copy of the Charge to her memorandum in opposition.

See Mem. in Opp., Decl. of Ruby Richardson (“Richardson Decl.”),

Exh. 8.   The Complaint also arises directly out of the same

facts and events alleged in the Charge, using substantially

similar language and including the same three incidents as the

Charge in support of the hostile work environment claim.    See,

e.g., id. at 1 (“Since October 2014 . . .”); Complaint at ¶ 8.

Finally, Plaintiff necessarily relies on the Charge to satisfy

the respective statutes of limitations.    See Complaint at ¶ 6.

The Charge is therefore incorporated by reference in the

Complaint and will be considered in ruling on the instant Motion

without converting the Motion into a motion for summary

judgment.

     B.      Other Extrinsic Materials

             In addition to the Charge, Plaintiff submitted a

declaration and a number of other exhibits, and Defendant

submitted excerpts of Plaintiff’s Answers to Defendant’s First

Request for Admissions to Plaintiff and Plaintiff’s Answers to

Defendant’s First Request for Answers to Interrogatories to

Plaintiff.    [Richardson Decl., Exhs. 1-7; Reply, Decl. of Andrew

L. Pepper, Exhs. B-C.]

             These documents and exhibits do not relate to matters

of public record, nor do they contain facts “not subject to

                                   5
reasonable dispute.”   See Fed. R. Evid. 201(b) (judicial

notice).   Further, these materials are not mentioned in the

Complaint, nor do they form the basis of the Complaint.     See

Khoja, 899 F.3d at 1002 (incorporation by reference).

Therefore, neither Plaintiff’s declaration, Plaintiff’s Exhibits

1 through 7, nor Defendants’ Exhibits B and C will be considered

in ruling on the instant Motion.

II.   Title VII

           Title VII protects against employment discrimination

“because of [an] individual’s race, color, religion, sex, or

national origin.”   42 U.S.C. § 2000e-2(a)(1).   In order to state

a plausible Title VII claim based on a sexually hostile work

environment,1 a plaintiff must plead the following elements:

“‘(1) [plaintiff] was subjected to verbal or physical conduct of

a sexual nature, (2) this conduct was unwelcome, and (3) the

conduct was sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive

working environment.’”   Campbell v. Haw., Dep’t of Educ., Civil

No. 13-00083 DKW-RLP, 2015 WL 1608436, at *6 n.3 (D. Hawai`i

Apr. 10, 2015) (alteration in Campbell) (quoting Craig v. M & O




      1“To survive a motion to dismiss, a complaint must contain
sufficient factual matter, accepted as true, to ‘state a claim
to relief that is plausible on its face.’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,
550 U.S. 544, 570 (2007)).
                                   6
Agencies, Inc., 496 F.3d 1047, 1055 (9th Cir. 2007)), aff’d, 892

F.3d 1005 (9th Cir. 2018).    In addition, the environment must be

“‘both subjectively and objectively hostile.’”    Id. at *6

(quoting Dominguez–Curry v. Nevada Transp. Dep’t, 424 F.3d 1027,

1034 (9th Cir. 2005)).

        A.   Severe or Pervasive Conduct

             Defendant first argues that Plaintiff’s claim fails

because she does not plead sufficiently severe or pervasive

conduct to support a hostile work environment claim.    The

Complaint describes three alleged instances of harassment, which

Plaintiff alleges were subjectively and objectively hostile and

sufficiently severe or pervasive to support her claim.

[Complaint at ¶¶ 8, 11.]    Plaintiff alleges these incidents were

part of a pattern of abuse meant to “belittle and ridicule” her.

[Complaint at ¶ 11.]

             For purposes of the instant Motion, this Court assumes

Plaintiff’s factual allegations about the three incidents are

true.    See Iqbal, 556 U.S. at 678 (“for the purposes of a motion

to dismiss we must take all of the factual allegations in the

complaint as true” (citing Twombly, 550 U.S. at 555)).    However,

as this district court has recognized previously: “[t]he [United

States] Supreme Court has cautioned that ‘Title VII [is]

not . . . a general civility code,’ and therefore, ‘simple

teasing, offhand comments, and isolated incidents (unless

                                   7
extremely serious) will not amount to discriminatory changes in

the terms and conditions of employment.’”   Vanhorn v. Hana Grp.,

Inc., 979 F. Supp. 2d 1083, 1097 (D. Hawai`i 2013) (some

alterations in Vanhorn) (quoting Faragher v. City of Boca Raton,

524 U.S. 775, 788, 118 S. Ct. 2275 (1998)).   “The required level

of severity or seriousness varies inversely with the

pervasiveness or frequency of the conduct.”   Reynaga v. Roseburg

Forest Prods., 847 F.3d 678, 687 (9th Cir. 2017) (citation and

quotation marks omitted).

          While the conduct of Plaintiff’s co-workers was

inappropriate, juvenile, and disrespectful, based on the

allegations of the Complaint, the conduct involved “isolated

incidents” of “simple teasing.”   See Faragher, 524 U.S. at 788.

Accordingly, the three incidents described in the Complaint are

neither objectively severe nor pervasive enough to have altered

the conditions of Plaintiff’s employment.   See, e.g., Campbell

v. Haw. Dep’t of Educ., 892 F.3d 1005, 1019-20 (2018) (holding a

vice principal’s: statement in a memorandum that the plaintiff

“‘verbally ragged’ a security officer and students”; reference

to “female students who dressed as ‘hoochi mammas’”; and comment

that “students needed to ‘cover up their business’” were not

sufficiently severe and pervasive to support a hostile work

environment claim under Title VII), and Manatt v. Bank of Am.,

NA, 339 F.3d 792, 798-99 (9th Cir. 2003) (holding that a single

                                  8
instance where the plaintiff was mocked for mispronouncing a

word and a single gesture “in an attempt to imitate or mock the

appearance of Asians” were merely “simple teasing” and neither

severe nor pervasive enough to alter the terms of the

plaintiff’s employment, but noting that, “[i]f these actions had

occurred repeatedly, [the plaintiff] may very well have had an

actionable hostile environment claim”).    The alleged incidents

in this case were isolated crude jokes and inappropriate

comments and are therefore neither severe nor pervasive enough

to sustain a hostile work environment claim under Title VII.

             The Court notes that the Complaint mentions other

“inappropriate sexual banter” and “personal verbal attacks” but

does not provide any more detail or context on these other

incidents.    [Complaint at ¶¶ 8, 11.]   Without more detail or

context on the seriousness or frequency of these types of

remarks, the Court is limited to considering only the three

specific incidents.    See Iqbal, 556 U.S. at 678 (stating a

complaint requires more than “‘naked assertion[s]’ devoid of

‘further factual enhancement’” (alteration in Iqbal) (quoting

Twombly, 550 U.S. at 557)).

     B.      Sexual Animus

             Defendant also argues Plaintiff’s hostile work

environment claim fails because the allegedly hostile conduct

was not based on sex.    The only support that Plaintiff offers in

                                   9
this regard is to “allege[] that the acts . . . created a

hostile work environment based upon . . . sex discrimination and

sexual harassment . . . .”   [Complaint at ¶ 40.]   However, this

Court is not required to accept as true “[t]hreadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements.”   Iqbal, 556 U.S. at 678 (citing Twombly,

550 U.S. at 555).    Plaintiff has only stated, in a conclusory

manner, that the alleged harassment was motivated by sex.    None

of the underlying factual allegations show that sex was a

motivating factor.   The toilet paper roll and spitting incidents

bear no immediate relation to sex.    [Complaint at ¶¶ 8, 11.]

Further, while the note left on her desk reading, “do not steal

my penis” is tangential to sex, Plaintiff does not indicate how

the harassment was motivated by sex.   [Id. at ¶ 8.]

          In light of these deficiencies, the portion of Count V

alleging a Title VII claim based on a sexually hostile work

environment is dismissed.    However, it is arguably possible for

Plaintiff to cure these defects by amendment.   See Sonoma Cty.

Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d 1109, 1118 (9th

Cir. 2013) (“As a general rule, dismissal without leave to amend

is improper unless it is clear, upon de novo review, that the

complaint could not be saved by any amendment.” (brackets,

citation, and internal quotation marks omitted)).

	

                                 10
III. ADEA

            Defendant also seeks dismissal of the portion of

Count V alleging a hostile work environment claim based on age.

This district court recognized previously:

                 The ADEA . . . prohibit[s] discrimination
            based on age. 29 U.S.C. § 623(a)(1) (“It shall
            be unlawful for an employer to . . . discriminate
            against any individual with respect to his
            compensation, terms, conditions, or privileges of
            employment, because of such individual’s age”).

                 A plaintiff may show violations of th[is]
            statute[] by proving the existence of a hostile
            work environment. Sischo–Nownejad v. Merced
            Cmty. Coll. Dist., 934 F.2d 1104, 1109 (9th Cir.
            1991) (hostile work environment claim cognizable
            under ADEA), superceded by statute on other
            grounds as recognized by Dominguez–Curry v. Nev.
            Trans. Dist., 424 F.3d 1027 (9th Cir. 2005).

Aoyagi v. Straub Clinic & Hosp., Inc., 140 F. Supp. 3d 1043,

1058 (D. Hawai`i 2015) (some alterations in Aoyagi) (some

citations omitted).   Analysis of a hostile work environment

claim is identical under the ADEA and Title VII, except that the

harassment must be shown as motivated by age, rather than the

protected classes enumerated in Title VII.   See Sischo–Nownejad,

934 F.2d at 1109 (discussing hostile work environment claims

under Title VII and the ADEA).

            Plaintiff has not provided any underlying factual

basis to support her claim under the ADEA.   Since Plaintiff does

not provide any additional facts, the analysis for her hostile

work environment claim is the same under the ADEA as under

                                 11
Title VII: Plaintiff has not alleged sufficiently severe or

pervasive conduct to plead a plausible claim under the ADEA.

Further, there are no factual allegations in the Complaint

indicating that the three incidents were motivated by

Plaintiff’s age, and Plaintiff makes no attempt to advance any

theory in support of her conclusion that these incidents created

a hostile work environment based on age.   Plaintiff must provide

more than “mere conclusory statements.”    See Iqbal, 556 U.S. at

678.

            Plaintiff’s ADEA claim alleging a hostile work

environment based on age fails to state a plausible claim and

must be dismissed.   However, it is arguably possible for

Plaintiff to cure these defects in her ADEA claim by amendment.

IV.    Timing of the Charge

            Title VII and the ADEA include a timing requirement

for complainants to file a charge of discrimination.

Complainants must file a charge within 180 days of the alleged

harassment, or 300 days if the charge is “dual-filed” with a

state agency with the power to redress the issue.   42 U.S.C.

§ 2000e-5(e)(1) (Title VII); 29 U.S.C. § 626(d)(1) (ADEA).

Defendant argues: 1) Plaintiff is precluded from using the

extended 300-day period because the Charge was not dual-filed;

and 2) no incident in the Complaint occurred within either the

180-day or 300-day statutory periods.

                                 12
     A.   180-day vs. 300-day Filing Period

          This district court has held:

               Title VII extends the 180–day period to 300–
          days if filed in a “worksharing jurisdiction.”
          See 42 U.S.C. § 2000e–5(e)(1); E.E.O.C. v. Dinuba
          Med. Clinic, 222 F.3d 580, 585 (9th Cir. 2000);
          Urrutia v. Valero Energy Corp., 841 F.2d 123, 126
          (5th Cir. 1988) (concluding that an employment
          discrimination claimant is entitled to a 300–day
          period for filing with the EEOC where a state
          worksharing agreement waives exclusive
          jurisdiction over Title VII actions as to claims
          filed between 180 and 300 days of the alleged
          unlawful employment action). Hawaii and
          California are both “worksharing” states such
          that administrative claims filed with the EEOC
          are deemed “dual-filed” with the state’s local
          agency and vice versa. See E.E.O.C. v. NCL
          America, Inc., 504 F. Supp. 2d 1008, 1010
          (D. Haw. 2007) (“Hawaii is a ‘worksharing’ state
          such that administrative claims with the EEOC are
          deemed ‘dual-filed’ with the Hawaii Civil Rights
          Commission (“HCRC”) (or vice-versa).”); McCarthy
          v. R.J. Reynolds Tobacco Co., 819 F. Supp. 2d
          923, 935–36 (E.D. Cal. 2011) (filing of
          plaintiff’s EEOC complaint is deemed to be a
          filing with the California Department of Fair
          Employment & Housing) (“DFEH”); Surrell v. Cal.
          Water Serv. Co., 518 F.3d 1097, 1104 (9th Cir.
          2008) (charge filed with DFEH deemed filed with
          EEOC pursuant to a work-sharing agreement between
          the two entities).

E.E.O.C. v. Global Horizons, Inc., 860 F. Supp. 2d 1172, 1193-94

(D. Hawai`i 2012) (footnote omitted) (emphasis added).

          As discussed supra, the Court may consider the Charge

in ruling on the instant Motion.     The Charge was filed with the

EEOC on November 11, 2017.   Since Hawai`i is a “worksharing”

state, the Charge is considered to have been automatically dual-


                                13
filed with the HCRC.   Therefore, Plaintiff may avail herself of

the 300-day extended period under Title VII and the ADEA in

order to establish her hostile work environment claims.

     B.   Harassment Within the 300-day Period

          Defendant argues the three incidents alleged in the

Complaint occurred prior to the 300-day period, which began on

January 20, 2017.   However, in making this argument, Defendant

relies on Exhibits B and C, which this Court cannot consider in

ruling on the instant Motion.   See supra Section I.      Looking

only to the Complaint and the Charge, which is incorporated by

reference into the Complaint, the alleged harassment occurred

sometime between October 2014 and November 2017.      Incidents that

occurred on or after January 20, 2017 would be within the 300-

day period, and Plaintiff’s claims based on those incidents

would be timely.    Thus, for the purposes of this Motion, it is

arguably possible for Plaintiff to amend Count V to state timely

hostile work environment claims.       The dismissal of Count V must

therefore be without prejudice.

                             CONCLUSION

          On the basis of the foregoing, Defendant’s Motion to

Dismiss Count V (Hostile Work Environment), filed December 6,

2018, is HEREBY GRANTED IN PART AND DENIED IN PART.      The Motion

is GRANTED insofar as Count V is DISMISSED and DENIED insofar as

the dismissal is WITHOUT PREJUDICE.      Plaintiff is GRANTED leave

                                  14
to file an amended complaint by April 29, 2019.   Plaintiff is

CAUTIONED that she only has leave to amend Count V and the

factual allegations in support thereof.   Plaintiff does not have

leave to add any new claims, parties, or theories of liability.

          Defendant is ORDERED to file an answer to the

Complaint, except for Count V, within fourteen days of the

filing of this Order.

          If Plaintiff chooses not to amend Count V, the case

will proceed on Plaintiff’s remaining claims, and the Complaint

will remain Plaintiff’s operative pleading.   The parties are

CAUTIONED that the deadlines set forth in this Order will not be

affected by the filing of a motion for reconsideration of this

Order.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, March 29, 2019.




RUBY RICHARDSON VS. HILTON RESORTS CORPORATION; CV 18-00340 LEK-
RLP; ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S
MOTION TO DISMISS COUNT V (HOSTILE WORK ENVIRONMENT)




                               15
